Citation Nr: 1033393	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a scar, left 
anterior neck, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1992 to March 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2004 rating decision in which the RO granted an 
increased rating of 10 percent for the Veteran's scar, left 
anterior neck, effective September 29, 2003 (the date of the 
claim for increase).  In December 2004, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in March 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
May 2005.

In his December 2004 NOD, the Veteran requested a Board hearing; 
however, in his May 2005 substantive appeal, he indicated that he 
did not want a Board hearing.  The request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2009).  In June 
2005, the Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO; a transcript of that hearing is 
of record.

In a March 2008 decision, the Board remanded the Veteran's claim 
for a rating in excess of 10 percent for scar, left anterior 
neck, to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC, in an October 2008 decision, awarded a 
disability rating of 30 percent, effective November 24, 2003 and 
returned the matter on appeal to the Board for further 
consideration.

In January 2010, the Board remanded the Veteran's claim to the 
RO, via the AMC, for further action, to include determining 
whether the Veteran's disability was assigned the proper 
effective date for the grant of a 30 percent rating for his scar 
of the left anterior neck.  In an April 2010 rating decision the 
RO determined that clear and unmistakable error existed in the 
October 2008 rating decision with regard to the effective date of 
the grant of increase.  The RO then assigned an effective date of 
September 29, 2003, for the award of the 30 percent rating for 
this disability, and returned the matter on appeal to the Board 
for further appellate consideration.

Although the AMC awarded a higher rating during the pendency of 
this appeal, inasmuch as a higher rating is available for scar, 
left anterior neck, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the claim for a 
higher rating remains viable on appeal.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In addition, while the Veteran's representative indicated, in the 
Statement of Accredited Representative in Appealed Case (VA Form 
646), dated in April 2007, that the Veteran contended that his 
disability warranted a 30 percent rating, a rating he is now 
assigned, in the October 2008 rating decision, the RO informed 
the Veteran that his claim would continue unless he informed VA 
that he was satisfied.  The Veteran has not responded.  
Therefore, the Board concludes that the Veteran's claim is still 
on appeal, and he is presumed to be seeking the maximum available 
benefit for this disability.

As a final preliminary matter, the Board notes that an August 
2006 rating decision denied service connection for ganglion cyst, 
right wrist, postoperative, based on a finding that the ganglion 
cyst had no relationship to service or to any finger fracture or 
small bone lesion shown in service.  In December 2006, the 
Veteran filed a new claim for a wrist condition secondary to the 
service-connected right middle finger condition.  As the RO has 
not yet adjudicated the matter of a request to reopen a claim for 
service connection for a wrist condition, claimed as secondary to 
the service-connected right middle finger disability, this matter 
is not properly before the Board, and thus is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While, pertinent to the September 2003 claim for increase, 
the Veteran has subjectively described pain associated with his 
scar of the left anterior neck; objective findings indicate that 
the scar measures, at most, eight centimeters by two centimeters, 
is adherent to underlying tissue; is not elevated or depressed on 
palpation, and does not result any functional limitations.  

3.  The Veteran's scar of the left anterior neck has not been 
shown to be so exceptional or unusual to render the schedular 
criteria inadequate for rating rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for scar of the 
left anterior neck, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b), are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the January 2004 letter.  A December 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  This letter also provided the criteria for 
rating the Veteran's scar, left anterior neck.  After issuance of 
the December 2006 letter, and opportunity for the Veteran to 
respond, the October 2008 rating decision and supplemental SOC 
(SSOC) reflect readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the reports of April 2004 and 
August 2008 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
June 2005 hearing, along with various written statements provided 
by the Veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further develop 
the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

At the outset, the Board notes that the criteria for rating scars 
have recently changed; however, the changes are only applicable 
to claims filed on or after the effective date of the regulation 
change, October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 
(September 23, 2008).  As the present claim was filed before that 
date, the changes are not applicable.

The 30 percent rating for the Veteran's scar has been assigned 
pursuant to Diagnostic Code 7800, for disfigurement.  38 C.F.R. 
§ 4.118.  The Veteran filed the claim for increased rating that 
is the subject of this appeal in September 2003.

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated as 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three characteristics 
of disfigurement, is rated as 30 percent disabling.  A skin 
disorder of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, is rated as 50 
percent disabling.  A skin disorder of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement, is rated as 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that, for purposes of 
rating under 38 C.F.R. § 4.118, the 8 characteristics of 
disfigurement are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating greater than 30 percent 
for the Veteran's scar, left anterior neck, is not warranted at 
any point pertinent to the September 2003 claim for increase.

In April 2004, the Veteran underwent VA examination.  He denied 
any cervical neck discomfort associated with his scar.  He also 
denied any upper extremity paresthesias, bowel or bladder 
dysfunction, decreased muscle strength, or gait disturbances.  On 
examination, the Veteran had appreciable scar formation on the 
left lateral neck region in an oblique fashion, measuring eight 
centimeters by one centimeter.  There was no discharge or 
breakdown of the scar site.  There was no hyperpigmentation or 
hypopigmentation, and the scar was currently eupigmented.

Examination of the cervical spine revealed no radiating pain, 
muscle spasm, or tenderness to palpation.  There were no current 
signs of radiculopathy.  Range of motion was recorded as flexion 
to 45 degrees, extension to 45 degrees, right and left lateral 
flexion to 45 degrees, and right and left rotation to 80 degrees.  
X-rays of the cervical spine were within normal limits.

During his June 2005 RO hearing, the Veteran indicated that his 
only problem was that, when it was cold outside or rained, his 
neck was stiff and painful.  He indicated that he felt the pain 
was inside, underneath the scar tissue.

In August 2008, the Veteran underwent VA examination.  He then 
reported pain associated with his scar.  On examination, there 
was no skin breakdown, and rendered the additional clinical 
findings.  The location of the scar was on the left anterior 
cervical region.  It ran almost horizontally from forward to 
back.  The maximum width was two centimeters.  The maximum length 
was six centimeters.  There was no tenderness on palpation.  
There was adherence to underlying tissue.  It did not result in 
limitation of motion or loss of function.  There was no 
underlying soft tissue damage.  There was no skin ulceration or 
breakdown over the scar.  There was no underlying tissue loss, no 
elevation of the scar, and no depression of the scar.  There was 
no disfigurement of the head, face, or neck.  The scar was the 
same color as the normal skin.  The texture of the scarred area 
was not normal, and the abnormal skin measured six centimeters.  
The scar did not have induration or inflexibility.  The examiner 
indicated that the scar covered less than two percent of the 
cervical area and less than one percent of the total body surface 
area.

A subsequent August 2008 VA examiner's note indicated that he had 
reviewed the claims file.

Comparing the pertinent evidence of record to the criteria under 
Diagnostic Code 7800 reveals that the Veteran's scar of the left 
anterior neck is characterized by two of the eight 
characteristics of disfigurement.  The evidence shows that his 
scar was at least one-quarter inch (0.6 cm.) wide at the widest 
part.  In fact, the August 2008 VA examination report indicates 
that his scar was two centimeters wide at the widest part.  The 
August 2008 VA examiner explicitly found that the Veteran's scar 
was adherent to underlying tissue.

However, the evidence does not show a scar of five or more inches 
(thirteen or more centimeters) in length.  The evidence shows the 
scar was, at most, eight centimeters in length.  The surface 
contour of the scar was not elevated or depressed on palpation, 
as shown on the August 2008 VA examination report.  At most, the 
area of the Veteran's scar is sixteen square centimeters (two 
centimeters in width and eight centimeters in length).  

The scar in question also has not been shown to involve any of 
the Veteran's facial features or pairs of features.  Furthermore, 
as it only meets the requirements of two characteristics of 
disfigurement, the Veteran's scar, left anterior neck, does not 
meet the criteria for the next higher, 50 percent rating under 
Diagnostic Code 7800, which requires four or five characteristics 
of disfigurement.

Note (3) under Diagnostic Code 7800 states that the adjudicator 
is to take into consideration unretouched color photographs when 
evaluating under these criteria.  In this case, the Board notes 
that photographs were taken in conjunction with the August 2008 
VA examination, and that those photographs are consistent with 
the findings reported by the April 2004 and August 2008 VA 
examiners.

As the criteria for the next higher, 50 percent rating under 
Diagnostic Code 7800 are met, it logically follows that the 
criteria for maximum, 80 percent rating under that diagnostic 
code are, likewise, not assignable.

The Board has also considered the applicability of other 
diagnostic codes for rating the Veteran's scar under 38 C.F.R. 
§ 4.118, but finds that no higher rating is assignable.  
Diagnostic Code 7804 provides that scars which are superficial 
and painful on examination warrant a 10 percent rating.  This is 
the only schedular rating under Diagnostic Code 7804.  Therefore, 
while the Veteran has complained of pain associated with his 
scar, Diagnostic Code 7804 does not provide for a rating in 
excess of the 30 percent already assigned.

Further, under Diagnostic Code 7805, other scars are rated on the 
limitation of function of the affected part.  The Veteran has 
reported that he has pain in his neck, particularly when it is 
cold or raining.  He stated that the pain was underneath his 
scar, and he believed it was caused by the scar.  However, the 
August 2008 VA examiner expressly found that the Veteran's scar 
did not result in any limitation of motion or loss of function.  
There is no competent opinion stating otherwise.  As such, 
evaluation of the scar  under Diagnostic Code 7805 is not 
warranted.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, the 
Board finds that there is no showing that, at any point pursuant 
to the September 2003 claim for increase, the Veteran's service-
connected scar of the left anterior neck has reflected so 
exceptional or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the March 2005 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the  part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC  6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment, should the disability worsen.  
Thus, the threshold requirement for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that staged rating 
of the Veteran's scar of the left anterior neck, pursuant to 
Hart, is not warranted, and that the claim for a rating greater 
than 30 percent must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine, but finds that the preponderance of the evidence 
is against assignment of any higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

A rating in excess of 30 percent for a scar, left anterior neck, 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


